Opinion by
Tilson, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) fabrics or articles in chief value of artificial silk the same as those passed upon in Abstract 37230 at 60 percent under paragraph 31; (2) embroidered wearing apparel in part of lace or trimmings *565at 75 percent under paragraph 1430, Glemby’s v. United States (13 Ct. Cust. Appls. 533, T. D. 41397) followed; (3) artificial flowers the same as those passed upon in Robinson-Goodman v. United States (17 C. C. P. A. 149, T. D. 43473) at 60 percent under paragraph 1419.